Opinion of the Court, by
Judge Owsley.
Jane Vance, having purchased, paid for, and received the possession of a negro woman, from Logan, exhibited her bill in the Fayette circuit court, in which she charges the purchase of the negro from Logan, the receipt of the purchase money by him, and that he agreed, by the terms of the sale and purchase, to exec*162ute to her a bill of sale, with a clause warranting the negro woman and her future increase, slaves. She alleges a refusal on the part of Logan to give a bill of sale, and prays that he may be compelled to comply with his contract, and execute the bill of sale,
Logan, by his answer, admits the sale and receipt of the purchase money; but denies that he was bound to execute such a bill of sale as stated by the complainant in the court below, and avers that he was to warrant the negro woman a slave during her life, and that he accordingly tendered a bill of sale to that effect, which Vance refused to receive.
On a final hearing, the court decreed that Logan should execute a bill of sale warranting the negro woman and her increase which she might have after the time of sale, as slaves; from which decree Logan prosecutes this writ of error.
It is not essential to the sale and transfer of a slave, that it should be in writing; nor can the vender of a slave be bound to execute a bill of sale, or any other writing warranting the negro sold to be a slave, unless by his express agreement. Whether the plaintiff in this court agreed to give a bill of sale with warranty, as the complainant in the court below charges, becomes necessary, therefore, to examine. The answer of Logan denies that he ever made such an agreement; nor does the evidence in the cause prove it. It is true, that some evidence has been taken, to prove that Logan confessed he sold the negro woman and her future increase, as slaves; but, from other evidence in the cause, we think it very questionable whether ever such confessions were made. Whether, however, such confessions were made or not, appears to be unimportant in the decision of this cause; for if made, it does not of necessity follow, that he was to evidence that sale in writing, and execute a bill of sale warranting the negro and her future increase, slaves. There is no evidence in the cause, which proves that Logan ever agreed to execute such a bill of sale; and, consequently, were there no other objections to a court of equity giving relief, the court erred in the decree which they have made.
Decree reversed.